Case: 19-11296   Date Filed: 06/18/2020   Page: 1 of 3



                                                       [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 19-11296
                       Non-Argument Calendar
                     ________________________

               D.C. Docket No. 4:17-cv-00316-WS-EMT



RANDALL LAMONT ROLLE,

                                                        Petitioner-Appellant,

                                versus

STATE OF FLORIDA, DEPARTMENT OF CORRECTIONS,

                                                       Respondent-Appellee.

                     ________________________

              Appeal from the United States District Court
                  for the Northern District of Florida
                    ________________________

                            (June 18, 2020)
                  Case: 19-11296         Date Filed: 06/18/2020         Page: 2 of 3



Before BRANCH, LAGOA and ANDERSON, Circuit Judges.

PER CURIAM:

        Randall Lamont Rolle, a Florida prisoner proceeding pro se, appeals from the

district court’s dismissal, in part, of his 28 U.S.C. § 2254 petition as successive.1 On

appeal, Rolle does not expressly address the district court’s finding that his petition

was successive but, instead argues that the district court erred in denying his petition

on the merits.

        When appropriate, we will review de novo whether a § 2254 petition for a writ

of habeas corpus is second or successive. Ponton v. Sec’y, Fla. Dep’t of Corr., 891

F.3d 950, 952 (11th Cir. 2018). While pro se pleadings are liberally construed and

held to less stringent standards than those drafted by lawyers, Jones v. Fla. Parole

Comm’n, 787 F.3d 1105, 1107 (11th Cir. 2015), where an appellant fails to present

any arguments on an issue in his initial brief he waives it. Herring v. Sec’y, Dep’t

of Corr., 397 F.3d 1338, 1342 (11th Cir. 2005).

        Because a second or successive § 2254 petition requires prior authorization

from this Court pursuant to 28 U.S.C. § 2244(b)(3)(A), the district court lacks

jurisdiction to consider an unauthorized second or successive petition. Farris v.

United States, 333 F.3d 1211, 1216 (11th Cir. 2003).




        The district court also denied in part Rolle’s petition on the merits. Because we
        1

declined to issue a certificate of appealability on that issue, that ruling is not part of this appeal.
                                                   2
               Case: 19-11296      Date Filed: 06/18/2020    Page: 3 of 3



      Here, as an initial matter, Rolle has waived any claim that his petition was not

second or successive by failing to expressly develop any argument on this issue. See

Herring, 397 F.3d at 1342. Moreover, even if implicitly preserved, we find that the

district court did not err in dismissing, in part, Rolle’s petition as an unauthorized

successive petition. This petition was Rolle’s third § 2254 petition filed before the

district court. Additionally, the record contains no prior authorization from this

Court permitting Rolle to file this petition. Because Rolle previously sought—and

was denied—leave from this Court to file eight earlier successive petitions, the

district court properly dismissed his current petition, in part, for lack of jurisdiction,

and we affirm.

      AFFIRMED.




                                            3